PER CURIAM.
The personal representative for the estate of Harold Hayward brings this non-final appeal which challenges an order of the probate court denying a motion to suppress the deposition of Elnor Hayward. This matter does not come within the categories authorized by Florida Rule of Appellate Procedure 9.130(a) to be treated as a non-final appeal. We elect to treat this non-final appeal as a petition for writ of certiorari pursuant to Florida Rule of Appellate Procedure 9.040(c).
Certiorari will only be granted when a party demonstrates both a departure from the essential requirements of law and the lack of an adequate remedy by appeal. See USF & G v. Graham, 404 So.2d 863 (Fla. 4th DCA 1981); Lindsey v. Sherman, 402 So.2d 1349 (Fla. 4th DCA 1981). The personal representative has an adequate remedy by appeal. Accordingly, the writ of certiorari is denied.
ANSTEAD, C.J., and GLICKSTEIN and DELL, JJ., concur.